This original proceeding was instituted in this court by the Attorney General of the State of Louisiana, Eugene Stanley, under the provisions of Section 5 of Article IX of the Constitution of 1921 to have James W. Jones removed from his office as Judge of the Tenth Judicial District for the parishes of Red River and Natchitoches.
The petition is lengthy, comprising some 110 articles, and charges the defendant with having committed every act for which he may be removed other than habitual drunkenness. Specifically these charges are that the defendant (1) accepted as bribes certain sums of money tendered him for the purpose of influencing him in the conduct and performance of his official duties — i.e., (a) the sum of $200 from Guy Sherrill for favorable decision in three *Page 610 
cases in which the Marble Savings Bank and a Sam Lacaze were interested parties, (b) a further sum of $100 from Guy Sherrill when these cases were before the defendant on rehearing, (c) the sum of $1,000 from Malcolm Bahcall through Irve J. Spence when Bahcall's case was before the grand jury on a manslaughter charge, (d) the sum of $25 and the assistance of the Mondello family for the early hearing of the case of State v. Joe Mondello and the imposition of the maximum sentence in the event of conviction, and (e) a mortgage in the amount of $300 on the Cooley farm in Natchitoches Parish for the imposition of a parish jail instead of a state penitentiary sentence in the case of State v. Rufus Cooley —; (2) padded and rendered false statements of his expense account in order to collect the maximum amount allowed judges for travelling under Act No. 206 of 1926; (3) obtained money illegally from the parish by having his private telephone charges billed to and paid by the Police Jury of the parish; (4) illegally discharged a grand jury panel when his orders to select a grand jury panel from names chosen by him and handed to the Jury Commission were disregarded; (5) was guilty of official misconduct in handling a case involving a contest over the 1936 elections, when his own election was being contested; and (6) was guilty of misconduct in connection with certain other matters, referred to as (a) the writing of the "Cooley Letter," (b) the Shreveport Long Leaf Lumber Company v. Jones case, (c) the Rex Scott case, (d) the Wroten Court Reporter Case, (e) the writing of the *Page 611 
"Hunter Letter," and (f) in the drawing of worthless checks.
The defendant in his answer categorically denied that he was guilty of any misconduct justifying his removal. He contended this suit grew out of pledges made during the recent gubernatorial campaign, most of the charges being merely a rehash of matters that had been called to the public's attention every time he had offered himself as a candidate for the office of Judge of the Tenth Judicial District.
As found by the majority opinion, the most serious charges against the defendant (the first five listed above) were not sustained by the record. In this I not only concur, but I am of the further opinion that these charges have no foundation in fact; in truth they should have never been made the basis of a petition for the removal of the defendant.
While it is true that the record strongly indicates, as was contended by the defendant, that a great number of the witnesses procured against him were biased and prejudiced, the majority having been motivated by personal or political enmity and many others either being employed by the state at the time their testimony was given or having been so employed subsequent thereto, and while it is also true that the defendant's removal would not be justified for any single one of these less serious charges (listed under No. 6 above), particularly since the evidence in support of some of these charges is not clear and convincing and others involve the defendant's conduct during heated political campaigns, nevertheless, I think that when these *Page 612 
charges are taken as a whole, the defendant's conduct warrants his removal and I therefore concur in the results.